Citation Nr: 1512787	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for a lumbar spine disability from August 1, 2006 to November 3, 2011; to a rating in excess of 10 percent from November 4, 2011 to December 15, 2013; and a rating in excess of 20 percent from December 16, 2013.  

2.  Entitlement to an initial compensable rating for a right thumb scar from August 1, 2006 to December 15, 2013; and in excess of 10 percent from December 16, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the appeal is currently with the RO in Nashville, Tennessee.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues were remanded by the Board in September 2013 and June 2014.  They have been returned to the Board for appellate review.  

In January 2015, the Veteran's representative waived the 30-day period to respond to the most recent supplemental statement of the case, and waived RO review of any additional evidence associated with the file after the issuance of the supplemental statement of the case.  

In February 2015, the Veteran filed a claim for service connection for right and left leg disabilities and for a right ankle disability.  He was provided with a duty to notify letter later that month.  Those issues are not before the Board at this time and will not be addressed herein.  


FINDINGS OF FACT

1.  For the period from August 1, 2006 to November 3, 2011, the Veteran's lumbar spine disability did not result in limitation of motion or functional impairment; there was x-ray evidence of arthritis without painful motion.  
2.  For the period from November 4, 2011 to December 15, 2013, the Veteran's lumbar spine disability was characterized by slight limitation of flexion with tenderness.  

3.  From December 16, 2013, the Veteran's lumbar spine disability has been characterized by limited motion with pain on motion that causes functional impairment.  

4.  From August 1, 2006 to December 15, 2013, the Veteran's right thumb scar was stable and nonpainful; it was not deep as there was no underlying soft tissue damage; and it did not encompass an area of 144 square inches or more.  

5.  From December 15, 2013, the Veteran's right thumb scar was painful but there is only one scar.  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a lumbar spine disability were not met from August 1, 2006 to November 3, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242 (2014).  

2.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disability were not met from November 4, 2011 to December 15, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242 (2014).  

3.  The criteria for an initial rating in excess of 20 percent for a lumbar spine disability have not been met from December 16, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242 (2014).  

4.  The criteria for an initial compensable rating for a right thumb scar from August 1, 2006 to December 15, 2013 were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2014).

5.  The criteria for an initial rating in excess of 10 percent for a right thumb scar from December 16, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to the issues adjudicated herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and post-service medical records identified by the Veteran.  Further, the Veteran submitted his own statements and personal testimony in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in October 2006, November 2011, and December 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations are adequate because they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated in accordance with the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met and there has been substantial compliance with the Board's remand directives.  38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Increased Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In cases where the claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014).

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Those ratings cannot be combined with ratings for the same joint based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  
Here, the Veteran's lumbar spine disability has been rated noncompensable, 10 percent and 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 5242, using the General Rating Formula for Diseases and Injuries of the Spine, (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  The Rating Formula provides a schedule of ratings for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating. Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating. Forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating. Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).  

The rater is instructed to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate  diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  

In considering the evidence of record, including the Veteran's assertions, the Board finds that the Veteran's increased rating claim must be denied.  For the period from August 1, 2006 to November 3, 2011, the Veteran's lumbar spine disability was clinically manifest by full range of motion of the lumbar spine without neurological abnormalities, and with subjective complaints of pain but no additional limited due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was x-ray evidence of arthritis without painful or limited motion.  To warrant a compensable rating for this period, the evidence must show that the Veteran has forward flexion of the thoracolumbar spine limited between 61 degrees and 85 degrees; or that the combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees; or there was muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there was vertebral body fracture with loss of 50 percent or more of the height.  

However, these clinical findings were not demonstrated during the clinical evaluation.  Upon VA examination in October 2006, flexion was to 90 degrees and the combined range of motion of the thoracolumbar spine was 240 degrees.  There were no reports of incapacitation; there was no functional impairment; and no evidence of radiating pain on movement.  Muscle spasm and tenderness were absent.  There was normal head position with symmetry in appearance; and symmetry of spinal motion with normal curvatures of the spine.  Furthermore, the evidence of record does not show that the Veteran has any compensable neurological symptoms to warrant to assignment of a separate rating.  Accordingly, the clinical evidence during this time period did not show any of the factors necessary for a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237 or 5242.  

For the period from November 4, 2011 to December 15, 2013, the Veteran's lumbar spine disability was clinically manifest by limited range of motion of the thoracolumbar spine and complaints of pain and functional impairment, which is required for the 10 percent rating assigned for this period.  To warrant the next higher, 20 percent rating, the evidence must show that the Veteran has forward flexion of the thoracolumbar spine to greater than 30 degrees but less than 60 degrees; or that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  However, those clinical findings were not reported on the clinical examination provided on November 4, 2011.  Evaluation at that time showed forward flexion to 75 degrees and combined rating of motion of the thoracolumbar spine to 220 degrees.  Muscle spasm was absent, but there was tenderness in the lower back.  Spinal contour was preserved, there was no guarding of movement, there was no weakness, and muscle tone and musculature were normal.  Straight leg raising was negative; Lasegue's sign was negative; there was no atrophy; and no ankylosis.  The clinician noted that joint function of the spine was not additionally limited on repetitive use; inspection of the spine revealed a normal head position and normal curves of the spine.  Neurological examination revealed no sensory deficits.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement and no non-organic physical signs.  Accordingly, the clinical evidence during this time period did not show any of the factors necessary for a rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237 or 5242.  

Finally, for the period beginning on December 16, 2013, the Veteran's lumbar spine disability has been clinically manifest by limited range of motion of the thoracolumbar spine and complaints of pain and functional impairment, which is required for the 20 percent rating assigned.  To warrant the next higher 40 percent rating, the evidence must show that the Veteran has forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  However, neither of those findings was reported on the clinical examination provided on December 16, 2013, or at any of the prior VA examinations detailed above.  Range of motion examination revealed: flexion to 70 degrees and there was no ankylosis of the thoracolumbar spine.  There was no additional limitation of motion due to repetitive testing.  Additionally, sensory examination was normal and there was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  Accordingly, the clinical evidence does not support the assignment of a rating in excess of 20 percent from December 16, 2013 under 38 C.F.R. § 4.71a, Diagnostic Code 5237 or 5242.  

In reaching these decisions, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, and the medical evidence in his file. To the extent that he may argue or suggest that the clinical data supports an increased rating or satisfies the rating criteria for a higher rating during the relevant time periods, such assertions fall outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability met the criteria for higher initial ratings during the relevant time periods in the course of his appeal, or that any additional separate ratings are warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Ortiz v. Principi, 274 F.3d 1361(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Right Thumb Scar

The Veteran's right thumb scar was rated noncompensable for the period from August 1, 2006 to December 15, 2013, and 10 percent from December 16, 2013 under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The criteria for rating skin disability were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  Here, the Veteran's claim was filed prior to October 23, 2008.  However, the RO utilized the new regulations in the most recent supplemental statement of the case; hence, the Board will consider them as well.  

Prior to October 23, 2008, scars, other than those on the head, face, or neck, were rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  
A 10 percent rating is authorized for scars other than the head, face, or neck, that are deep or that cause limited motion if the area or areas exceed 6 square inches (39 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , Diagnostic Code 7801 (2008). 

A 10 percent rating is authorized for superficial scars that do not cause limited motion that encompass an area or areas of 144 square inches (299 sq. cm.) or greater.  38 C.F.R. § 4.118 , Diagnostic Code 7802 (2008).  A note following Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  

A 10 percent rating is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A note following Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.   

Under Diagnostic Code 7804, a 10 percent rating is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Diagnostic Code 7805 provides that other scars will be rated on limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

The amended version of Diagnostic Code 7804 provides for the assignment of a 10 percent evaluation for one or two scars that are unstable or painful.  Evaluations above 10 percent in this Code are assigned for when there are at least three or more scars.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Diagnostic Codes 7800,7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014). 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).  Here, the Veteran was awarded a separate 10 percent rating for the entire appeal period for functional impairment associated with his right thumb pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5224, 5228 in the June 2014 Board decision.  Hence, further consideration is not properly before the Board and would result in pyramiding in violation of 38 C.F.R. § 4.14.  

Upon VA examination in October 2006, the Veteran's right thumb scar was reported to measure about two centimeters by one centimeter.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  Similar findings were noted upon VA examination in November 2011.  Again it was noted that there was a scar on the left thumb that was linear.  It was not painful, there was no skin breakdown.  It was reported to be superficial with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation and the scar was not disfiguring.  It did not limit his motion and there was no limitation of function.  Consequently, the criteria for an initial compensable rating for the Veteran's right thumb scar were not met at any time during the period from August 2006 through December 15, 2013 under either the old or amended rating criteria because the clinical evidence does not show that the scar was painful or unstable; it was not deep as there was no underlying soft tissue damage; and it did not encompass an area of 144 square inches or more.  

Upon VA examination on December 16, 2013, the Veteran's right thumb scar was noted to be painful but not unstable.  Based on this clinical evidence, the Veteran was awarded a 10 percent rating for his right thumb scar from the date of the examination in accordance with 38 U.S.C.A. § 5010 and 38 C.F.R. § 3.400.  Since the Veteran does not have more than one scar on his thumb that is painful or unstable, the criteria for the next higher 20 percent rating have not been met under the new rating criteria.  Additionally, the area of the scar does not exceed 12 square inches. Hence, the criteria for the next higher 20 percent rating have not been met under the old rating criteria either.  

In reaching these determinations, the Board has considered the Veteran's statements regarding his symptoms, as well as the medical evidence in his file.  To the extent that he may argue or suggest that the clinical data supports an increased rating or satisfies the rating criteria for a higher rating during the relevant time periods, the Board finds that the contemporaneous clinical reports are more probative than the Veteran's statements.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right thumb scar met the criteria for higher initial ratings during the relevant time periods in the course of his appeal, or that any additional separate ratings are warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Ortiz v. Principi, 274 F.3d 1361(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Extraschedular Consideration

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet App 111(2008), 

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected lumbar spine and right thumb scar disabilities.  He has not exhibited symptoms of the service-connected disabilities that are not contemplated in the relevant rating criteria or that are shown to be exceptional or unusual.  Therefore, the Board finds that referral for consideration of the assignment of extraschedular ratings is not warranted.  


ORDER

An initial compensable rating for a lumbar spine disability from August 1, 2006 to November 3, 2011 is denied.  

An initial rating in excess of 10 percent for a lumbar spine disability from November 4, 2011 to December 15, 2013 is denied.  

An initial rating in excess of 20 percent for a lumbar spine disability from December 16, 2013 is denied.  

An initial compensable rating for a right thumb scar from August 1, 2006 to December 15, 2013 is denied.  

An initial rating in excess of 10 percent for a right thumb scar from December 16, 2013 is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


